internal_revenue_service number release date index number ----------------------- ------------------------ --------------------------------------- ------------------------------- ----------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-138844-09 date date ty calendar_year ty calendar_year legend state s state plan ----------------------- ------------------------------------ dear ----------------------- this responds to your authorized representative's letter on behalf of state s requesting a ruling concerning the restated deferred_compensation plan the state plan which state s intends to be an updated eligible_deferred_compensation_plan for state s under sec_457 of the internal_revenue_code the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra the state plan previously received a private_letter_ruling on date the state plan is being amended to reflect changes made to the plan with respect to certain provisions of sec_457 of the code in addition amendments were made to the trust requirements of sec_457 under the state plan the participant may elect to make deferrals into the state plan from any accumulated sick_pay or accumulated vacation pay that is payable in conjunction with the participant’s severance_from_employment the participant’s election must be entered into before the first day of the month in which such amounts would otherwise be paid or made available the amount must be paid_by the later of ½ plr-138844-09 months after the participants severance date or the end of the plan_year in which the participant’s severance occurred and the amount must have otherwise been paid or usable by the participant prior to the severance if the participant had continued in the employment of state s the trustee may at any time on behalf of a participant who is actively employed or during the first twelve months following the retirement or severance_from_employment of any other participant who was formerly employed by state s accept administer and distribute an amount that is either i a direct plan-to-plan transfer of funds held under another eligible_deferred_compensation_plan or trust described in sec_457 of the code for a participant that is not an eligible_rollover_distribution or ii an eligible_rollover_distribution within the meaning of the state plan from another eligible_deferred_compensation_plan described in sec_457 under the state plan severe financial hardships of the participant shall constitute unforeseeable emergencies a an illness or accident of the participant or the participants spouse or dependents as defined in sec_152 of the code without regard to sec_152 b and d b b loss of the participant’s property due to casualty or c other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant including but not limited to imminent foreclosure of or eviction from the participant’s primary residence and the need to pay burial or funeral_expenses of a participant’s deceased spouse or dependent sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations plr-138844-09 sec_457 requires a plan to meet the minimum distribution_requirements of sec_401 as described in sec_1 a -1 thru a -9 sec_457 defines an eligible_employer to be a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 amounts of compensation deferred in accordance with the terms of the state the state plan as amended and restated effective date constitutes based upon the information submitted and the representations made we conclude as follows an eligible_deferred_compensation_plan as defined in sec_457 of the code as amended and the regulations thereunder plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient's gross_income only for the taxable_year or years in which the amounts are paid to a participant or beneficiary in accordance with the terms of the state plan sec_457 and will be treated as an organization_exempt_from_taxation under sec_501 the trust associated with the state plan satisfies all applicable_requirements of except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter if the state plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-138844-09 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely cheryl e press senior technician reviewer qualified_plans branch employee_benefits tax exempt government entities enclosure copy for purposes of sec_6110 cc
